DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined and rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10992546. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10719777
A method for diagnosing a fault in a system, the method comprising: obtaining operational state and configuration information from a plurality of components residing in a plurality of domains, the status and configuration information based on a plurality of layers of a communication model; correlating and reformatting the operational state and configuration information to create an end-to-end view of a network-based application; 
categorizing one or more network flows based on a first network layer of the plurality of layers using application flow information collected from one or more network- based devices;
 generating one or more level 2 graphical user interface (GUI) views based on the categorized one or more network flows; correlating, for each network flow with source and destination information in the level 2 graphical user interface (GUI) views, topology for each network flow using protocol configuration information and route table information;
generating one or more additional graphical user interface (GUI) views based on the correlated topology; 

and generating a user interface configured to visualize the correlated and reformatted operational state and configuration information across the plurality of domains.

The method of claim 1, further comprising: collecting the application flow information from one or more firewalls;

7. The method of claim 6, further comprising: correlating, for each flow with source and destination information in the level 2 GUI views, topology for each flow using the protocol configuration information and the route table information; and generating one or more level 3 GUI views and one or more level 4 GUI views.
A method for diagnosing a fault in a system, the method comprising: obtaining operational state and configuration information from a plurality of components residing in a plurality of domains, the status and configuration information based on a plurality of layers of a communication model; correlating and reformatting the operational state and configuration information to create an end-to-end view of a network-based application; 
categorizing one or more TCP/UDP flows based on an OSI layer 3 using application flow information collected from one or more firewalls; 

generating one or more level 2 graphical user interface (GUI) views based on the categorized one or more TCP/UDP flows; correlating, for each flow with source and destination information in the level 2 graphical user interface (GUI) views, topology for each flow using protocol configuration information and route table information; 


generating one or more level 3 graphical user interface (GUI) views and one or more level 4 graphical user interface (GUI) views based on the correlated topology;
and generating a user interface configured to visualize the correlated and reformatted operational state and configuration information across the plurality of domains, the user interface configured to present the visualized status and configuration information at each of the plurality of layers.


Independent claim 13 and independent claim 21 of the instant application can be mapped as shown above to independent claims 10 and 16 of Patent No. 10719777. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no 10719777, such as claims 2-6, 9-11 and 14-17 of the instant application can be mapped with claims 2-6, 7-9 and 11-14 of the patent no 10719777.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 13-15 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ericson et al. (U.S. PGPub 2016/0036636) in view of Zisapel et al. (U.S. patent no. 8842578) in view of Bearden et al. (U.S. PGPub 2003/0091165).
As per claims 1, 13 and 21,
Ericson teaches a method for diagnosing a fault in a system, the method comprising: obtaining operational state and configuration information from a plurality of components residing in a plurality of domains, the status and configuration information based on a plurality of layers of a communication model (Ericson, see para 0023, as shown in fig. 2, network management system 102 with state collectors 108  communicate with the network devices using device interfaces 106 to obtain state information for each network device where state information include  forwarding states, configuration files, internet protocol (IP) tables, topology information, and rules).
Ericson fails to exclusively teach,
correlating and reformatting the operational state and configuration information to create an end-to-end view of a network-based application; categorizing one or more network flows based on a first network layer of the plurality of layers using application flow information collected from one or more network- based devices;
generating one or more level 2 graphical user interface (GUI) views based on the categorized one or more network flows; correlating, for each network flow with source and destination information in the level 2 graphical user interface (GUI) views, topology for each network flow using protocol configuration information and route table information; generating one or more additional graphical user interface (GUI) views based on the correlated topology; and generating a user interface configured to visualize the correlated and reformatted operational state and configuration information across the plurality of domains
In a similar field of endeavor Zisapel teaches,
correlating and reformatting the operational state and configuration information to create an end-to-end view of a network-based application (Zisapel, see col. 6 lines 12-45, col. 15, lines 1-14, the E2E-APF Profiler correlates information in E2E-APF profiles to determine similarities or differences Zisapel see in the dependencies of QoEs of applications, the E2E-APF Profiler 200 processes data in E2E-APF profiles to accumulate statistical data relevant to performance of networks NW.sub.n useable to predict functioning of the networks subject to different configurations of applications communicating via the networks) ;
categorizing one or more network flows based on a first network layer of the plurality of layers using application flow information collected from one or more network- based devices (Zisapel see col. 15 lines 1-14, schematic graphic presentation of visibility snapshots generated by E2E-APF Profiler 200 responsive to APF data that it receives from layers 310, 320 and 330 for an application packet flow between user 50* and virtual server 30, traversing networks N.sub.Wn  categorized as shown graphically E2E paths between user 50*'s laptop 52A and server 36 at snapshot times .sub.t1, .sub.t2, .sub.t3, and .sub.t4 respectively. Optionally, as shown in FIG. 4 the E2E paths are overlaid on a graphical map of networks N.sub.Wn that shows icons representing network devices, such as network elements N.sub.En,j and edge routers E.sub.Dn,m that the networks comprise);
generating one or more additional graphical user interface (GUI) views based on the correlated topology (Zisapel see col. 13, lines 17-26, as shown in fig. 3 a decomposition of networks NW.sub.n of fig. 2 into physical and logical planes and E2E APF Profiler 200 acquiring data from each of the planes to provide holistic relatively fine granulated APF data for E2E-APF profiles and visibility snapshots, decomposition optionally comprises three planes: a physical plane 310, a network plane 320 and an application plane 330); 
and generating a user interface configured to visualize the correlated and reformatted operational state and configuration information across the plurality of domains (Zisapel, see col. 14 lines 66-67, col. 15, lines 1-14, interface of data generated by E2E-APF Profiler 200 responsive to APF data to provide a time dependent E2E-APF profile for a single application packet flow traversing networks NW, the E2E-APF Profiler may simultaneously provide and make visible time dependent E2E-APF profiles for a plurality of application packet flows traversing these same networks APF Profiler 200 processes data in E2E-APF profiles to accumulate statistical data relevant to performance of networks NW, useable to predict functioning of the networks Subject to different configurations of applications communicating via the network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson with the teaching of Zisapel as doing so would provide an efficient way for providing and making visible a holistic, relatively fine granularity, time dependent profile that characterizes an E2E path in a network or networks over which packets flow in a session between applications running on (Zisapel see col. 3 lines 23-34).
Ericson in view of Zisapel fails to explicitly teach, 
generating one or more level 2 graphical user interface (GUI) views based on the categorized one or more network flows; correlating, for each network flow with source and destination information in the level 2 graphical user interface (GUI) views, topology for each network flow using protocol configuration information and route table information;
In a similar field of endeavor Bearden traches 
generating one or more level 2 graphical user interface (GUI) views based on the categorized one or more network flows (Bearden see para 0172, 186, 0224, 0227, third part of the Topology Discovery Phase, Path Analysis as 430 shown on fig. 5, discovers the path network traffic between two devices takes through the network topology. This part is further divided into the layer-3 path, the layer-2 path, and multilayer path, traffic within a layer-2 network must be contained in a single subnet. Each layer-3 hop in a layer-3 path spans a single subnet. Thus, the layer-2 path analysis is applied within the context of a single subnet, fig. 16,  representing the level 2 graphical user interface shows the topology of the network under consideration as discovered by the system, various shapes represent different types of devices, addition to analyzing the data for individual devices, the system provides visuals for analyzing end-to-end QoS values and the SNMP MIB variables along the path of a call between two endpoints, also depicts the path between two endpoints on the network graph, where fig. 18 shows the path of voice packets exchanged between two endpoints); 
correlating, for each network flow with source and destination information in the level 2 graphical user interface (GUI) views, topology for each network flow using protocol configuration information and route table information (Bearden 0173, 0208, traffic generation and monitoring component injects traffic flows representing the target application to the network while collecting end-to-end quality metrics and layer-3 path information referred to as "calls." End-to-end quality metrics are measured at the endpoints of each call, and measurements are preserved for both directions of a call layer-3 path information, collected using traceroutes initiated by the endpoints during the call, is used to verify that the call path is following the predicted path based on router tables, algorithm for finding the layer-3 path between two layer-3 devices find the default routers connected to the source and destination hosts referred to as the first and the last device, find the path between the first and the last routers or find the path from the destination and combines the partial paths with a undiscovered router cloud, default router of a host processed route tables, the subnet table).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel with the teaching of Bearden as doing so would provide an efficient way for data, voice and multimedia network topology discovery, analysis, monitoring and reporting, display and visualization of operations in data networks using protocols such as the Internet Protocol for Voice over IP and other multimedia network applications (Bearden see para 0006).
As per claims 2 and 14, 
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 1, further comprising: collecting application flow information from one or more firewalls; collecting SNMP network discovery data from one or more routers; and collecting one or more logs from each of the one or more routers (Ericson see para 0026, state collectors 108 collect the state information, such as "snapshots" of the forwarding states, via connecting to the devices through SSH, telnet, SNMP, NETCONF, OpenFlow, or via any other device interface that enables the collectors to collect information from the device). 
As per claims 3 and 15, 
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 2, further comprising: collecting protocol configuration information from each network node based on the discovered SNMP network discovery data (Ericson see para 0041 suppose there were ten different changes to the border gateway protocol (BGP) configuration on router1, eight of which did not affect the forwarding behavior of the network, whereas two changes affected forwarding behavior through the network, network manager , use this information to determine quickly which changes to a network configuration may be associated with a network failure occurred);
 and collecting route table information from each network node based on the discovered SNMP network discovery data (Ericson see para 0081 forwarding states, configuration files, internet protocol tables, and rules, state information can be received through one or more device, network, and/or protocol specific interfaces, SSH, telnet, SNMP, NETCONF, OpenFlow).  

5.	Claims 4-8, 12 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ericson et al. (U.S. PGPub 2016/0036636) in view of Zisapel et al. (U.S. patent no. 8842578) in view of Ivory (U.S. Patent No. 6757727)
As per claims 4 and 16, 
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 3, yet fails to teach further comprising: classifying the application flow information collected from the one or more firewalls 2008 into one of three buckets based on OSI layer 4 information; and generating data for a level 0 GUI view.  
In a similar field of endeavor Ivory teaches further comprising: classifying the application flow information collected from the one or more firewalls 2008 into one of three buckets based on OSI layer 4 information; and generating data for a level 0 GUI view (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer. Each of such tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502. As shown, the selection boxes 504 may be categorized into a plurality of groups of problems of various types. Such categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel  in view of Bearden with the teaching of Ivory as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claims 5 and 17, 
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 3, further comprising: categorizing one or more services based on one or more OSI layer 4 TCP/UDP ports using the application flow information collected from the one or more firewalls; and generating one or more level 1 GUI views.  
In a similar field of endeavor Ivory teaches further comprising: classifying the application flow information collected from the one or more firewalls 2008 into one of three buckets based on OSI layer 4 information; and generating data for a level 0 GUI view (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer. Each of such tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502. As shown, the selection boxes 504 may be categorized into a plurality of groups of problems of various types. Such categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel  in view of Bearden with the teaching of Ivory as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claims 6 and 18, 
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 3, yet fails to teach further comprising: categorizing one or more TCP/UDP flows based on an OSI layer 3 using the application flow information collected from the one or more firewalls; and generating one or more level 2 GUI views.  
In a similar field of endeavor Ivory teaches comprising: categorizing one or more TCP/UDP flows based on an OSI layer 3 using the application flow information collected from the one or more firewalls; and generating one or more level 2 GUI views (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer. Each of such tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502. As shown, the selection boxes 504 may be categorized into a plurality of groups of problems of various types. Such categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Ericson in view of Zisapel  in view of Bearden as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claims 7 and 19, 
Ericson in view of Zisapel  in view of Bearden in view of Ivory teaches the method of claim 6, further comprising: correlating, for each flow with source and destination information in the level 2 GUI views, topology for each flow using the protocol configuration information and the route table information; and  generating one or more level 3 GUI views and one or more level 4 GUI views (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer. Each of such tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502. As shown, the selection boxes 504 may be categorized into a plurality of groups of problems of various types. Such categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel  in view of Bearden as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claims 8, 
Ericson in view of Zisapel  in view of Bearden in view of Ivory teaches the method of claim 7, further comprising: correlating, for each flow from the one or more level 3 GUI views and the one or more level 4 GUI views, the logs collected from each router to individual devices in each topology; and generating one or more level 5 GUI views (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502, the selection boxes 504 may be categorized into a plurality of groups of problems of various types, categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Ericson in view of Zisapel  in view of Bearden as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claim 12, 
Ericson in view of Zisapel  in view of Bearden in view of Ivory teaches the method of claim 1, wherein the categorizing one or more network flows uses application flow information collected from one or more firewalls, wherein the generating one or more additional graphical user interface (GUI) views comprises generating one or more level 3 graphical user interface (GUI) views and one or more level 4 graphical user interface (GUI) views based on the correlated topology, and wherein the user interface is configured to present the visualized status and configuration information at each of the plurality of layers (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502, the selection boxes 504 may be categorized into a plurality of groups of problems of various types, categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Ericson in view of Zisapel  in view of Bearden as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

As per claim 19, 
Ericson in view of Zisapel  in view of Bearden in view of Ivory teaches the method of claim 7, further comprising: correlating, for each flow from the one or more level 3 GUI views and the one or more level 4 GUI views (Ivory see fig. 3-5, col. 5 lines 23-58, col. 7 25-47, fig. 5 illustrates a graphical user interface 500 for allowing a user to focus on a particular network condition, the graphical user interface 500 includes a plurality of selectable tabs 502 each corresponding to a particular network communications protocol layer tabs, in turn, corresponds to a plurality of network faults or problems each represented by selection boxes 504 that are displayed upon the selection of the corresponding tab 502, the selection boxes 504 may be categorized into a plurality of groups of problems of various types, categories may include but not be limited to, a database category 506, a hypertext transfer protocol (HTTP) category 508, and a file transfer protocol (FTP) category 510).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Ericson in view of Zisapel  in view of Bearden as doing so would provide an efficient way for filtering communications over a network using adaptive filter to collect the communications involving the selected network communication protocol layers and using the filtered communication by analyzing information at the selected network communication protocol layers of the collected communications for the detection of faults therein in specific layer(Ivory see col. 2 lines 45-67).

6.	Claims 9-11 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ericson et al. (U.S. PGPub 2016/0036636) in view of Zisapel et al. (U.S. patent no. 8842578) in view of Vasamsetti et al. (U.S. PGPub 2011/0122866).
As per claims 9-10 and 20,
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 1, yet fails to teach further comprising: prompting a user to identify a remediation action to perform based on the visualized operational state and configuration information; and performing the identified remediation action, where the prompting includes a recommended remediation action.  
In a similar field of endeavor Vasamsetti teaches, 
further comprising: prompting a user to identify a remediation action to perform based on the visualized operational state and configuration information; and performing the identified remediation action, where the prompting includes a recommended remediation action (Vasamsetti, see para 0039, Unified Service View enables the operator to discover and display subscriber service-affecting network elements. The Unified Service View shows an interconnected collection of subscriber-affecting or service-affecting nodes and logical links,  a subscriber-affecting node which consists of a single network element is shown on all views as just that network element to avoid confusion, as shown fig. 1, the view of the network focuses on the different network layers 102, 120, 140. Each layer processes a specific type of signal with specific characteristics, RF layer 102 processes radio signals, IP layer 120 processes TCP/IP or similar digital signals and the application layer 140 processes requests to custom applications such as VoIP 142, an engineer called in to troubleshoot a problem would most likely focus on a layer at a time as shown in fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel  in view of Bearden with the teaching of Vasamsetti as doing so would provide an efficient way for collecting, analyzing, displaying and troubleshooting issues on service provider networks based on subscriber sessions based on different network layer (Vasamsetti see para 0002).

As per claim 11,
Ericson in view of Zisapel  in view of Bearden teaches the method of claim 1, yet fails to exclusively teach further comprising performing a remediation action based on the correlated and reformatted operational state and configuration information.
In a similar field of endeavor Vasamsetti teaches, 
further comprising performing a remediation action based on the correlated and reformatted operational state and configuration information (Vasamsetti see para 0035 and 0050-0051, status information can be stored along with the call start and stop times and the set of network elements associated with the call, once the session is correlated to the network elements and logical links it is routed through, the status of the network elements can be determined during the time frame of the call).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ericson in view of Zisapel  in view of Bearden with the teaching of Vasamsetti as doing so would provide an efficient way for collecting, analyzing, displaying and troubleshooting issues on service provider networks based on subscriber sessions based on different network layer (Vasamsetti see para 0002).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2016/0182344 which teaches a method for detecting, diagnosing and mitigating issues in multilayer network;
U.S. PGPub 2017/0201323 which describes an automatic multilayer resource management in transport network;
U.S. PGPub 2013/0111374 which describes a method for bridging multiple network views.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443